Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 5, 2019

                                     No. 04-19-00552-CR

                                     Kenneth GARNER,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0974
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
       Appellant has filed a motion requesting permission to file an out of time appeal relating
to Cause No. 2014-CR-0974. According to the exhibits included with appellant’s motion,
sentence was imposed in Cause No. 2014-CR-0974 on May 26, 2015. A hearing on appellant’s
motion for new trial was held on July 16, 2015. A notice of appeal was due to be filed by
August 24, 2015.

        Appellant’s motion for leave to file an out of time appeal is DENIED. See Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (an appellate court may not suspend the
rules to alter the time for perfecting an appeal); see also Ater v. Eighth Court of Appeals, 802
S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of habeas corpus pursuant to article
11.07 of the Texas Code of Criminal Procedure governs out-of-time appeals from felony
convictions).



                                                    _________________________________
                                                    Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2019.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court